Citation Nr: 1028734	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  09-07 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for left leg numbness and 
nerve damage (disability of the left leg) claimed as secondary to 
a low back disability. 

3.  Entitlement to service connection for depression, claimed as 
secondary to disabilities of the low back and left leg. 


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1973 to August 
1973. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision of the RO in St. 
Paul, Minnesota, which, in pertinent part, denied the claims at 
issue. 

In his February 2009 VA Form 9, the Veteran requested a hearing 
before the Board.  However, he subsequently withdrew this request 
in May 2009.  The Board may proceed. 

In November 2009, the Board remanded these claims for further 
development.  They now return for appellate review. 

The Board notes that the Veteran submitted additional evidence 
after the March 2010 supplemental statement of the case was 
issued and did not waive initial consideration of this evidence 
by the agency of original jurisdiction in accordance with 
38 C.F.R. § 20.1304(c) (2009) (providing that any pertinent 
evidence accepted directly at the Board must be referred to the 
agency of original jurisdiction (AOJ) for initial review unless 
this procedural right is waived by the appellant).  However, the 
additional evidence consists of medical records which were 
already in the claims file when this case was readjudicated by 
the RO in March 2010 or reflect treatment for a heart disorder 
and thus are not pertinent to the present claim.  See id.  Thus, 
the Board need not remand this claim for initial consideration of 
these records by the AOJ.  See id.  


FINDINGS OF FACT

1.  The evidence does not show that the Veteran's low back 
disability had its onset in active service, manifested within one 
year of service separation, or is otherwise related to service. 

2.  The evidence does not show that the Veteran's left leg 
disability is related to a disease or injury in service; service 
connection has not been established for the Veteran's low back 
disability.

3.  The evidence does not show that the Veteran's depression is 
related to a disease or injury in service, and service connection 
has not been established for the Veteran's disabilities of the 
low back and left leg. 


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2009).

2.  A disability of the left leg was not incurred in or 
aggravated by active service, and, as a matter of law, service 
connection may not be granted on a secondary basis with respect 
to the Veteran's low back disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2009).

3.  Depression was not incurred in or aggravated by active 
service, and, as a matter of law, service connection may not be 
granted on a secondary basis with respect to the Veteran's 
disabilities of the low back and left leg.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its decision.  
See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the 
entire record, it need not discuss each piece of evidence.  See 
id.  The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)
 
The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United 
States Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This 
notice should generally be provided prior to an initial decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  See 38 U.S.C. § 5103(a).  Compliance with the 
first Quartuccio element requires notice of these five elements.  
See id.  

Here, a letter sent to the Veteran in February 2008 fully 
addressed all necessary notice elements under the VCAA and was 
sent prior to the initial rating decision in this matter.  The 
letter informed the Veteran of what evidence was required to 
substantiate a claim for service connection on both a direct and 
a secondary basis, and also provided notice of the Veteran's and 
VA's respective responsibilities for obtaining different types of 
evidence in support of his claims.  The Board concludes that the 
duty to notify has been satisfied. 

The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
rescinded by the Secretary during the course of this appeal.  See 
73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element is 
harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him in 
obtaining service treatment records and other pertinent treatment 
records, as well as providing an examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  See id.

Unfortunately, VA has been unable to locate the Veteran's service 
treatment records.  When service medical records are lost or 
missing, VA has a heightened duty to assist in developing the 
claim, as well as to consider the applicability of the benefit of 
the doubt rule and to explain its decision.  See Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 
9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  In this regard, the RO requested the Veteran's service 
treatment records from the National Personnel Records Center 
(NPRC) in February 2008 and May 2008, and in response to both 
requests the NPRC indicates that these records could not be 
found.  In the February 2008 VCAA notice letter, the RO requested 
the Veteran to submit copies of any service treatment records in 
his possession.  In a July 2008 letter, the RO informed the 
Veteran that it was unable to obtain his service treatment 
records, and again requested that the Veteran submit any records 
in his possession.  Finally, in August 2008, the RO issued a 
memorandum reflecting a formal finding that the Veteran's service 
treatment records were unavailable for review, that all 
procedures to obtain these records had been correctly followed, 
and that all efforts to obtain them had been exhausted.  It also 
enumerated the RO's attempts to obtain these records.  The Board 
finds that VA has discharged its duty to assist with respect to 
obtaining the Veteran's service treatment records. 

The Veteran's private treatment records and Social Security 
Administration (SSA) records are in the file.  In November 2009, 
the Board remanded this claim, instructing the agency of original 
jurisdiction (AOJ) to send the Veteran authorized release forms 
and thereafter request additional private treatment records 
possibly relevant to his claim.  In January 2010 the AOJ sent the 
Veteran such a letter.  However, the Veteran did not sign and 
return the release forms.  Rather, he submitted additional 
private treatment records.  The Board finds that the AOJ 
substantially complied with its November 2009 remand directive.  
See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a 
remand by the Board confers upon the Veteran, as a matter of law, 
the right to compliance with its remand instructions, and imposes 
upon VA a concomitant duty to insure compliance with the terms of 
the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008) (holding that only substantial rather than strict 
compliance with the Board's remand directives is required under 
Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
The Veteran has not identified any other outstanding records that 
he wanted VA to obtain or that he felt were relevant to the 
present claims.  The Board concludes that the heightened duty to 
assist has been satisfied with respect to obtaining relevant 
evidence on the Veteran's behalf. 

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  In McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Court held that an 
examination is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which would 
support incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.  

The Board finds that VA examinations are not required to decide 
these claims.  With respect to the Veteran's low back disability, 
the Veteran stated in his January 2008 application form that his 
drill sergeant pushed him down a hill while he was carrying heavy 
gear, thereby causing injury to his back.  The Veteran's mother 
also submitted a letter stating that the Veteran had injured his 
back in 1973 during service when he was pushed down a hill.  
While the Board finds this account to be credible, the Veteran 
has not been shown to have the medical training or expertise to 
render a competent opinion as to whether his current disability 
of the low back is related to the injury sustained in service, as 
this is a determination that is medical in nature and therefore 
requires medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  

The Veteran also stated in his claim that his low back has 
continued to bother him in the years since the service, but he 
did not seek treatment until he was covered by insurance.  He 
further opined that the injury to his low back in service made it 
vulnerable to repeated injuries after service.  While the Veteran 
is competent to state that he had problems with his back over the 
years since serving in the military, the Board cannot consider as 
competent evidence the Veteran's lay opinion that an injury to 
his back sustained in service resulted in subsequent injuries 
thereafter.  See id.  Moreover, the Board notes that the earliest 
evidence of a low back disability is a March 1996 private 
treatment MRI showing that the Veteran had small disc protrusions 
at L5-S1 and L4-L5.  A private treatment record dated in February 
2008 reflects that the Veteran had a central lumbar disc injury 
which was related to an injury sustained at work in 1996.  
Likewise, an October 2008 private treatment record reflects a 
diagnosis of lumbar degenerative disc disease with a history of a 
back injury at work in 1996.  Neither of these records indicates 
that the Veteran's low back disability was present prior to 1996 
or that the injury sustained in 1996 was caused or aggravated by 
a predisposition to such an injury.  Rather, these records show 
that the Veteran's current low back disability is related to an 
intercurrent cause, namely the injury sustained at work in 1996, 
and not to military service.  There is no competent evidence 
showing that an injury to the back sustained during service in 
1973 is related to the 1996 injury which occurred over twenty 
years later.  Thus, there is no indication that the Veteran's 
current low back disability is related to service as opposed to 
the 1996 injury.  Accordingly, the Board concludes that an 
examination is not necessary to make a decision on this claim.  

With respect to the Veteran's claims for a left leg disability 
and depression, the Veteran has not argued, and the evidence does 
not show, that they are directly related to service.  As will be 
discussed below, service connection cannot be granted for the 
Veteran's low back disability.  Thus, as a matter of law, the 
Veteran is not entitled to service connection for a left leg 
disability or depression as secondary to his low back disability.  
As such, a VA examination to determine whether there is a 
relationship between these disabilities is not warranted.  See 38 
U.S.C.A. § 5103A(a)(2) (stating that the Secretary is not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  The Board concludes that the duty to assist has been 
satisfied. 

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 122 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006). 

II. Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  Id.  Service connection may be granted for 
any disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In addition, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service after 
December 31, 1946, service connection for arthritis may be 
established on a presumptive basis by showing that the disease 
manifested itself to a degree of 10 percent or more within one 
year from the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307; 
3.309(a) (2009).  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 C.F.R. § 3.307(d). 

In order to establish service connection for the claimed disorder 
on a direct basis, there must be competent evidence of (1) a 
current disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether 
elements are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 



A.  Low Back Disability 

The Veteran contends that he is entitled to service connection 
for a low back disability.  For the reasons that follow, the 
Board concludes that service connection is not warranted.  

Unfortunately, the Veteran's service treatment records are not 
available, as discussed above.  In his January 2008 claim form, 
the Veteran stated that his drill sergeant pushed him down a hill 
while he was carrying heavy gear, thereby causing injury to his 
back.  He also stated in his claim that his low back continued to 
bother him in the years since the service, but he did not seek 
treatment until he was covered by insurance.  The Veteran did not 
specify the date he was first treated.  He further opined that 
the injury to his low back in service caused it to be vulnerable 
to repeated injuries after service.  

The Veteran's mother also submitted an undated letter stating 
that the Veteran had injured his back in 1973 during service when 
he was pushed down a hill.  

The earliest medical evidence of a low back disability is a March 
1996 private MRI showing that the Veteran had small disc 
protrusions at L5-S1 and L4-L5.  

Private treatment records dated in February 2008 reflect that the 
Veteran had a central lumbar disc injury which was related to an 
injury sustained at work in 1996.  

An October 2008 private treatment record reflects a diagnosis of 
lumbar degenerative disc disease with a history of a back injury 
at work in 1996.  

While other private treatment records dated after 1996 show 
diagnoses and treatment for a low back disability, they do not 
provide any indication that it existed prior to 1996 or that it 
might be related to service.

The Board acknowledges the Veteran's contentions that his low 
back disability was caused by active service, including his 
argument that his low back injury in service predisposed him to 
subsequent back injuries thereafter.  In this regard, the Veteran 
can attest to factual matters of which he has first-hand 
knowledge, such as his symptoms and other experiences.  See, 
e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); 
Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994).  For example, 
the Veteran is competent to describe his in-service injury and 
the history of his low back symptoms during and after service.  
It is then for the Board to determine the credibility and weight 
of the Veteran's statements in light of all the evidence.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Here, the Board 
finds it credible that the Veteran sustained a fall in service 
when he was pushed down a hill while carrying heavy gear.  
However, the Veteran, as a lay person, has not been shown to have 
the requisite medical knowledge or training to be capable of 
diagnosing most medical disorders or rendering an opinion as to 
the cause or etiology of any current disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Washington, Layno, both 
supra.  Thus, the Board cannot consider as competent evidence the 
Veteran's opinion that his current low back disability was caused 
by his in-service injury, or that his in-service injury 
predisposed him to injuries that occurred after service, as this 
is a determination that is medical in nature and therefore 
requires medical expertise.  See id.; Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In carefully reviewing the record, the Board finds that the 
preponderance of the evidence is against a relationship between 
the Veteran's current low back disability and his military 
service.  While the Board finds it credible that the Veteran 
sustained an injury to his back in service, there is no competent 
evidence showing that the injury was chronic.  Moreover, the 
Veteran's private treatment records show that he sustained a back 
injury at work in 1996 which his treating physicians have 
associated with his current low back disability.  The private 
treatment records do not indicate that the Veteran's low back 
disability was present prior to 1996 or that the injury sustained 
in 1996 was caused or aggravated by a predisposition to such an 
injury.  Thus, although the Veteran may have had complaints of 
low back pain after service, the preponderance of the evidence 
shows that the Veteran's current low back disability is related 
to an intercurrent cause, namely the injury sustained at work in 
1996, and not to his military service, which occurred over 20 
years prior to the 1996 injury.  Moreover, the long period of 
time between the Veteran's service and his back injury in 1996 
further weighs against a nexus to service.  Accordingly, the 
Board finds that the preponderance of the evidence is against a 
nexus to service on a direct basis. 

There is also no competent evidence that the Veteran's disability 
of the low back manifested to a degree of 10 percent or more 
within one year of separation from service.  Thus, service 
connection may not be granted on a presumptive basis.  38 C.F.R. 
§§ 3.307; 3.309(a).   

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service connection 
for a low back disability must be denied.  See Hickson, supra; 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).
 
B.  Left Leg Disability and Depression

The Veteran contends that he is entitled to service connection 
for nerve damage and numbness of the left leg and depression as 
secondary to his low back disability. 

As discussed above, the Veteran's service treatment records are 
not in the file.  The Veteran has not argued, and the evidence of 
record does not otherwise show, that his left disability or 
depression manifested in service or soon after discharge.  Thus, 
there is no evidence suggesting a nexus between the Veteran's 
left leg disability and depression and his military service.  As 
such, the Board finds that service connection is not warranted 
for the Veteran's left leg disability or depression on a direct 
basis. 

Service connection may also be established on a secondary basis 
for a disability which is proximately due to, or the result of, a 
service connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  The Court has construed this provision as entailing "any 
additional impairment of earning capacity resulting from an 
already service connected condition, regardless of whether or not 
the additional impairment is itself a separate disease or injury 
caused by the service connected condition."  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to show 
(1) that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.  

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a claim 
based on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated that 
the purpose of the regulation was merely to apply the Court's 
ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it was made 
clear in the comments to the regulation that the changes were 
intended to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection based 
on aggravation may be made.  This had not been VA's practice, 
which strongly suggests that the recent change amounts to a 
substantive change in the regulation.  Given what appear to be 
substantive changes, and because the veteran's claim was pending 
before the regulatory change was made, the Board will consider 
the version of 38 C.F.R. § 3.310 in effect before the change, 
which is the version that favors the claimant.

Here, as discussed above, the Board finds that the Veteran's low 
back disability is not service-connected.  Thus, as a matter of 
law, service connection may not be established for the Veteran's 
left leg disability as secondary to his low back disability.  See 
38 C.F.R. § 3.310(a).  Likewise, as a matter of law, service 
connection may not be granted for the Veteran's depression as 
secondary to his low back disability and left leg disability, as 
neither of these disabilities has been service-connected.  See 
id.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claims.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service connection 
for a left leg disability and depression must be denied.  See 
Hickson, supra; 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
 


ORDER

Entitlement to service connection for a low back disability is 
denied.

Entitlement to service connection for left leg numbness and nerve 
damage (disability of the left leg) claimed as secondary to a low 
back disability is denied.

Entitlement to service connection for depression, claimed as 
secondary to disabilities of the low back and left leg is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


